DETAILED ACTION

The instant application having application No 17/229579 filed on 04/13/2021 is presented for examination by the examiner.

Oath/Declaration

The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R 1.63.

Examiner Notice
Claim 1 would be allowable if (i) claim 2 or 3 or 4 is incorporated into the independent claim 1, (ii) resolve double patenting rejection.
Claim 5 would be allowable if (i) claim 6 or 7 or 8 is incorporated into the independent claim 5, (ii) resolve double patenting rejection.
The claim 1 and 5 is have the conditional limitation “whether a transmission of repetitions”, please clarify the conditional language features from the limitations of the claims, See MPEP 2111.04.II provides guidance for contingent limitations.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-8 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of Patent Application No. 16575179 (hereafter Patent Application).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both claims are based on transmitting repetitions of the PUSCH to the eNB; receiving, from the eNB, information and vice versa.
For claim 1, Patent Application discloses a wireless communication method performed by a user equipment (UE), comprising receiving, from an eNodeB (eNB), first control information indicating a repetition number of a physical uplink shared channel (PUSCH) and second control information indicating whether a transmission of repetitions of the PUSCH is continued starting the transmission of repetitions of the PUSCH based on the first control information, wherein the transmission of the repetitions of the PUSCH is stopped based on the second control information, regardless of whether or not the repetitions of the PUSCH is less than the repetition number(See Claim 1).
For claim 2, Patent Application discloses in response to the second control information indicating that the transmission of repetitions of the PUSCH is not continued, receiving a third control information relating to a transmission of another PUSCH before transmitting the another PUSCH (See Claim 12).
For claim 3, Patent Application discloses in response to the second control information indicating that the transmission of repetitions of the PUSCH is not continued, monitoring a third control information to transmit another PUSCH (See Claim 3).
For claim 4, Patent Application discloses in response to the second control information indicating that the transmission of repetitions of the PUSCH is not continued, transmitting another PUSCH (See Claim 4).
For claim 5, Patent Application discloses a wireless communication apparatus comprising a receiver, which, in operation, receives, from an eNodeB (eNB), first control information indicating a repetition number of a physical uplink shared channel (PUSCH) and second control information indicating whether a transmission of repetitions of the PUSCH is continued; a transmitter, which, in operation, starts the transmission of the repetitions of the PUSCH based on the first control information, wherein the transmission of the repetitions of the PUSCH is stopped based on the second control information, regardless of whether or not the repetitions of the PUSCH is less than the repetition number(See Claim 5).
For claim 6, Patent Application discloses in response to the second control information indicating that the transmission of repetitions of the PUSCH is not continued, the receiver, in operation, receives a third control information relating to a transmission of another PUSCH before transmitting the another PUSCH (See Claim 6).
For claim 7, Patent Application discloses in response to the second control information indicating that the transmission of repetitions of the PUSCH is not continued, the receiver, in operation, monitors a third control information to transmit another PUSCH (See Claim 7).
For claim 8, Patent Application discloses in response to the second control information indicating that the transmission of repetitions of the PUSCH is not continued, the transmitter, in operation transmits another PUSCH (See Claim 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20160262118, Sep. 8, 2016) in view of YI et al. (US 10587383, Mar. 10,2020).
Regarding Claim 1, Kim discloses a wireless communication method performed by a user equipment (UE), comprising receiving, from an eNodeB (eNB) (page 18, par (0337), line 1-5, a DRX cycle is set to a multiple of the repetition period of EPDCCH, the number of repetitions of EPDCCH is 20-200 which is relatively large (maximum number of repetitions)), 
first control information indicating a repetition number of a physical uplink shared channel (PUSCH) (page 11, par(0204), line 1-4, UE is capable of creating measResult and transmitting it to eNB) and second control information indicating whether a transmission of repetitions of the PUSCH is continued starting the transmission of repetitions of the PUSCH based on the first control information(page 19, par(0341), line 1-20, the MTC device receives its data repeatedly transmitted with the start of the drx-inactivity timer. When the repetition transmission of data is ended, UE decodes the data, the drx-inactivity timer is so long that the MTC device can receive all data repeatedly transmitted, when the MTC device has successfully decoded the data, it transmits the ACK feedback to the eNB).
Kim discloses all aspects of the claimed invention, except the transmission of the repetitions of the PUSCH is stopped based on the second control information, regardless of whether or not the repetitions of the PUSCH is less than the repetition number.
YI is the same field of invention teaches the transmission of the repetitions of the PUSCH is stopped based on the second control information, regardless of whether or not the repetitions of the PUSCH is less than the repetition number (column 14, line 1-10, determine TBS assuming 6 PRBs resource allocation the UE has successfully decoded the data before, the UE skip monitoring PDSCH repetition. The UE transmit PUCCH. By transmitting PUCCH immediately, so the network stop transmitting PDSCH (wherein stopping the transmission even if the repletion of the TB is less than the maximum repletion number based on the TB resources allocation)).
Kim and Yi are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify transmission of the repetitions of the PUSCH is stopped based on the second control information the teaching of Abraham to include the UE transmit PUCCH. By transmitting PUCCH immediately, so the network stop transmitting PDSCH (wherein stopping the transmission even if the repletion of the TB the teaching of Yi because it is providing MTC UEs have small amount of transmission data and have occasional uplink data transmission/downlink data reception, it is efficient to
reduce the cost and battery consumption of the UE according to a low data rate.
Regarding Claim 5, Kim discloses a wireless communication apparatus comprising a receiver, which, in operation, receives, from an eNodeB (eNB) (page 18, par (0337), line 1-5, a DRX cycle is set to a multiple of the repetition period of EPDCCH, the number of repetition of EPDCCH is 20-200 which is relatively large(maximum number of repetitions)), 
first control information indicating a repetition number of a physical uplink shared channel (PUSCH) (page 11, par (0204), line 1-4, UE is capable of creating measResult and transmitting it to eNB) and second control information indicating whether a transmission of repetitions of the PUSCH is continued (page 19, par (0341), line 1-20, the MTC device receives its data repeatedly transmitted with the start of the drx-inactivity timer. When the repetition transmission of data is ended, UE decodes the data, the drx-inactivity timer is so long that the MTC device can receive all data repeatedly transmitted, when the MTC device has successfully decoded the data, it transmits the ACK feedback to the eNB); 
a transmitter, which, in operation, starts the transmission of the repetitions of the PUSCH based on the first control information(page 20, par(0352-0353), line 1-20, determining when the MTC device did not successfully decode the data in operation, it starts the RTT timer in operation, the MTC device can start the drx-RetransmissionTimer in operation, the MTC device is capable of receiving the repeatedly transmitted EPDCCH(multiple repetitions sets of the transport blocks) and attempting to decode the EPDCCH in operation, After that, the MTC device can return to operation, also see par(0286), line 1-5, When SR, for a PUCCH SCell and an SCell in the PUCCH cell group that the PUCCH SCell belonged to, is triggered, but there is an SR that has not successfully reported to the ENB(wherein the block is not successfully reported means the transport block is not enough)).
Kim discloses all aspects of the claimed invention, except the transmission of the repetitions of the PUSCH is stopped based on the second control information, regardless of whether or not the repetitions of the PUSCH is less than the repetition number.
YI is the same field of invention teaches the transmission of the repetitions of the PUSCH is stopped based on the second control information, regardless of whether or not the repetitions of the PUSCH is less than the repetition number (column 14, line 1-10, determine TBS assuming 6 PRBs resource allocation the UE has successfully decoded the data before, the UE skip monitoring PDSCH repetition. The UE transmit PUCCH. By transmitting PUCCH immediately, so the network stop transmitting PDSCH (wherein stopping the transmission even if the repletion of the TB is less than the maximum repletion number based on the TB resources allocation)).
Kim and Yi are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify transmission of the repetitions of the PUSCH is stopped based on the second control information the teaching of Abraham to include the UE transmit PUCCH. By transmitting PUCCH immediately, so the network stop transmitting PDSCH (wherein stopping the transmission even if the repletion of the TB the teaching of Yi because it is providing MTC UEs have small amount of transmission data and have occasional uplink data transmission/downlink data reception, it is efficient to
reduce the cost and battery consumption of the UE according to a low data rate.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are:
YI et al. (US 20170070312, Mar. 9, 2017) teaches Method of Receiving Control Information For Receiving Discovery Reference Signal and Apparatus Thereof.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL ZAIDI whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464